IN TI-IE UNITED STATES DISTRICT COURT
FOR TI-IE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, )
) Indictment No.
V- )
' ) 4:17-cr-00208-WTM-CLR
DANIEL MARTIN, )
)
Defendant. )

MB_E_K
After having read and considered the Defendant’s Motion to Place Sentencing
Memorandum Under Seal of the Court in the above-Styled case, the Defendant’S
Motion to Place Sentencing Memorandum Under Seal of the Court is GRANTED.
IT IS HEREBY ORDERED that the Sentencing Memorandum ir1 the above-
styled case be placed under seal of the Court.

_ »e/,
50 ORDERED this /?'~ day of March 2019.

a,,~vww%

WILLIAM T. MOORE, JR‘{Judge
United States District Court

Proposed Order prepared by:

Donald F. Samuel, Esq.

Counsel for the Defendant

Garland, Samuel & Loeb, P.C.

3151 Maple Drive, N.E.

Atlanta, GA 30305

 

